PER CURIAM.
Defendant was found guilty by a district court jury of a charge of burglary, Minn.St. 609.58, subd. 2(l)(b), and attempted aggravated rape, Minn.St.1974, § 609.291(1) and (2), and Minn.St. 609.17, and was sentenced to concurrent 20 and 15 years in prison. On this appeal from judgment of conviction defendant contends that the evidence adduced concerning the extent of his intoxication and its effect on him was such as to compel a finding that he was too intoxicated to form the requisite criminal intent. There is no merit to this contention. The record strongly supports defendant’s conviction.
Affirmed.